DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a plurality of upward recessed positioning depressions are disposed on a bottom surface of each of the side frame strips respectively, a plurality of upward protruding positioning bulges are disposed on a top surface of each of the side convex strips of the drawer body respectively, and the plurality of positioning bulges are configured to be disposed opposite to the plurality of positioning depressions respectively, so that the plurality of positioning bulges abut against a region of the side frame strips positioned beyond the plurality of positioning depressions respectively in the process of pulling the drawer body out of the storage compartment or pushing the drawer body into the storage compartment, and the drawer upper cover moves upward; and the plurality of positioning bulges are right aligned with the plurality of positioning depressions respectively when the drawer body is completely pushed into the storage compartment, and the drawer upper cover moves downward.
Although the closest prior art of record teaches Xu teaches a drying chamber assembly, disposed in a storage compartment of a refrigerator, wherein the drying chamber assembly consists of a drawer sealing container, and the drawer sealing container comprises a drawer body, configured to accommodate an object to be stored, having an upward top opening, and configured to be pulled out of or pushed into the storage compartment controllably; a drawer door, disposed at a front end of the drawer body and configured to push and pull the drawer body; and a drawer upper cover, disposed above the drawer body, so as to seal the top opening when the drawer body is completely pushed into the storage compartment, and defining a drying space together with the drawer body and the drawer door, wherein an airflow inlet is formed in the drawer body and configured to supply an airflow to the drying space, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a plurality of upward recessed positioning depressions are disposed on a bottom surface of each of the side frame strips respectively, a plurality of upward protruding positioning bulges are disposed on a top surface of each of the side convex strips of the drawer body respectively, and the plurality of positioning bulges are configured to be disposed opposite to the plurality of positioning depressions respectively, so that the plurality of positioning bulges abut against a region of the side frame strips positioned beyond the plurality of positioning depressions respectively in the process of pulling the drawer body out of the storage compartment or pushing the drawer body into the storage compartment, and the drawer upper cover moves upward; and the plurality of positioning bulges are right aligned with the plurality of positioning depressions respectively when the drawer body is completely pushed into the storage compartment, and the drawer upper cover moves downward., in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763